Citation Nr: 0333610	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  94-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension due to 
tobacco use during service.  

2.  Entitlement to an increased rating for residuals of a 
cervical spine injury, with degenerative changes, 
postoperative laminectomy and discectomy, currently evaluated 
60 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
lumbar spine injury, with osteoarthrosis of the right L3-5 
facet joints, currently evaluated 40 percent disabling.  

4.  Entitlement to an increased rating for a residual scar of 
a pilonidal cystectomy, currently evaluated 10 percent 
disabling.  

5.  Entitlement to an increased rating for causalgia of the 
left elbow and arm (non-dominant), currently evaluated 10 
percent disabling.  

6.  Entitlement to an increased rating for hemorrhoids, with 
a history of anal fissure, currently evaluated 10 percent 
disabling.  

7.  Entitlement to an effective date prior to November 9, 
1993, for a 60 percent evaluation for residuals of a cervical 
spine injury, with degenerative changes, postoperative 
laminectomy and discectomy.  

8.  Entitlement to an effective date prior to March 11, 1993, 
for a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1960 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The regulations provide that a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his behalf, expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (2002).  The regulations also provide a 
period of 60 days following notice to the veteran that the 
record has been transferred to the Board during which he may 
request a hearing.  38 C.F.R. § 20.1304(a) (2002).  
Approximately two weeks after the RO notified the veteran 
that his claims file had been forwarded to the Board in 
August 2003, communication was received from the veteran's 
attorney stating that the veteran had requested that he be 
scheduled for a videoconference hearing before a Member of 
the Board, at which time he could present expert and lay 
testimony regarding his claims.  

Therefore, this case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




